CHARLES BURGETT, Appellant,
v.
JAMES R. HOYT, et al., Respondent.
CHARLES BURGETT, Appellant,
v.
JAMES HOYT, APPLE CREEK APARTMENTS, et al., Respondent.
No. WD 64336
Missouri Court of Appeals, Western District.
August 9, 2005
Jeffrey R. Lange, Esq., Attorney for Appellant  Kansas City, MO.
Michelle R. Stewart, Esq., Attorney for Respondent  Overland Park, KS.
Before: Victor Howard, P.J., Thomas H. Newton and James M. Smart, JJ.

ORDER
PER CURIAM:
Mr. Charles Burgett appeals the trial court's judgment in favor of Apple Creek Apartments. For the reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).